DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Summary
The status of the claims is as follows: claims 1, 7, 8 and 10 are amended; claim 5 is cancelled; claim 14 is new; claims 1-4 and 6-13 are pending for examination. 

Claim Objections
Claims 1 and 10-12 are objected to because of the following informalities:  
Regarding claim 1, lines 11 recites “is defined by a at least three points”, however, “a” should be removed from the claim for clarity. 
Regarding claims 10-12, in the Final Rejection mailed on 11/15/2021, claims 10-12 were withdrawn due to election by original presentation, as they are drawn to a method of making a camouflage pattern, which is independent or distinct from the originally claimed invention. In the current claim set, the status of claim 10 is “(Currently Amended)” and the status of claims 11-12 is “(Previously Presented)”, however, claims 10-12 should be listed with the status “(Withdrawn)” per the restriction in the previous office action.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 13, the limitation in lines 12-17 reciting “wherein a first non-intersecting first curve includes a plurality of point forming a continuous portion of a first second-degree polynomial and a second non-intersecting first curve includes a plurality of points forming a continuous portion of a first third-degree polynomial” and the limitations in lines 21-25 reciting “wherein a first non-intersecting second curve includes a plurality of points forming a continuous portion of a second second-degree polynomial and a second non-intersecting second curve includes a plurality of point forming a continuous portion of a second third degree polynomial” are both new matter that is not supported by the specification as originally filed. On page 9 of the response filed 02/15/2022, the Applicant points to page 26 lines 16-34, page 29 lines 1-5 for support for the claim, however, neither of these sections state that the points form a continuous portion of a second degree polynomial and a continuous portion of a third degree polynomial. Figure 12, which is also pointed to as support for the claim, however, this figure does not read on the claim. Claim 13 requires that the camouflage design includes a plurality of non-intersecting first curves, represented by lines L1-L4 and a plurality of non-intersecting second curves, represented by lines L5-L8. In Figure 12, L8 is part of the set of second curves, however, L8 intersects L5, L6, and L7, therefore, this figure is not representative of the claimed invention as required by claim 13 and cannot be used as support. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation in lines 12-17 reciting “wherein a first non-intersecting first curve includes a plurality of points forming a continuous portion of a first second-degree polynomial and a second non-intersecting first curve includes a plurality of points forming a continuous portion of a first third-degree polynomial” and the limitations in lines 21-25 reciting “wherein a first non-intersecting second curve includes a plurality of points forming a continuous portion of a second second-degree polynomial and a second non-intersecting second curve includes a plurality of points forming a continuous portion of a second third degree polynomial” are indefinite as it is not clear what is meant by the plurality of points “forming a continuous portion” of a first second-degree polynomial or a first third-degree polynomial. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 4, 6, 7, 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Highlander Pattern” by Kryptek, web page https://kryptek.com/kryptek-camo-patterns, 9 pages, March 4, 2013 retrieved from Internet Archive Wayback Machine << https://web.archive.org/web/20130304045339/http://www.kryptek.com:80/kryptek-camo-patterns/>>, hereafter referred to as “Highlander”.
Regarding claims 1, 2, 3, 6, 7 and 8, Highlander teaches a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. The camouflage pattern of Kryptek comprises a combination of a background camouflage print comprised of six colors (between 2 and 15 colors; between 3 and 6 colors) including dark brown, dark green, light brown, light green, tan (khaki) and white, wherein the colors are in the form of blotches, and a mesh like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-intersecting second curves, such that each first curve intersects each second curve as shown by the image from the reference reproduced below. 

    PNG
    media_image1.png
    406
    371
    media_image1.png
    Greyscale

A close up of the bottom central area of the pattern taught by Kryptek is shown below, wherein the section within the circle is annotated to show the features of the claimed invention. While only one section of Kryptek is being referenced, various portions of the camouflage pattern can read on the claimed invention. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale

The plurality of annotated lines oriented in the horizontal direction correspond to the non-intersecting first curves and the plurality of annotated lines oriented in the vertical direction correspond to the non-intersecting second curves, and as shown, each of the first curves intersects with each of the second curves. 
The limitations reciting “each of the plurality of non-intersecting first curves is defined by a at least three points associated with a respective one of a plurality of first polynomials, wherein a first non-intersecting first curve is defined by at least three points associated with a first second-degree polynomial and a second non-intersecting first curve is defined by at least three points associated with a first third-degree polynomial; and each of the plurality of non-intersecting second curves is defined by at least three points associated with a respective one of a plurality of second polynomials, wherein a first non-intersecting second curve is defined by at least three points associated with a second second-degree polynomial and a second non-intersecting second curve is defined by at least three points associated with a second third-degree polynomial” is interpreted to mean that the curves comprise three points associated with a second degree polynomial and three points associated with a third degree polynomial, and not that the curves themselves are required to have the shapes of a second degree polynomial and a third degree polynomial. The term “associated” is interpreted broadly and in line with its commonly accepted definition of “related, connected or combined together” (see https://www.merriam-webster.com/dictionary/associated).
While these features are not expressly stated by Kryptek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-intersecting first curves and the non-intersecting second curves of the mesh-like line pattern taught by Kryptek would contains curves that include at least three point points at any given place on the curves that are capable of being associated or related with a second degree and a third degree polynomial as recited by the present claims. 
Regarding claim 4, Kryptek teaches all the limitations of claim 1 above, and while the reference does not expressly teach that the plurality of non-intersecting first curves and a plurality of non-intersecting second curves include at least three points associated with the specific plurality of first polynomials and plurality of second polynomials recited by claim 4, such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Kryptek teaches a mesh-like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-intersecting second curves, wherein each curve of the plurality of first curves intersects with each curve of the plurality of second curves. The objective of the camouflage pattern taught by Kryptek is directed to a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. It would have been obvious to one of ordinary skill in the art based upon the desired overall three dimensional effect to modify the plurality of non-intersecting first curves and a plurality of non-intersecting second curves to include points associated with the claimed polynomials to further enhance the overall three dimensional effects of the resultant camouflage based upon the desired concealment within the intended environment.
Regarding claim 9, Kryptek teaches all the limitations of claim 8 above, and further teaches, as shown by the images of the reference, that the mesh-like pattern comprises at least one color selected from the plurality of colors of the background camouflage pattern. 
Regrading claim 13, Highlander teaches a camouflage pattern used for hunting gear, such as clothing, tent, backpack, etc., comprising a bi-level layering of a background pattern with transitional shading and a geometric foreground pattern to create a three-dimensional effect to ensure concealment at both close and long ranges. The camouflage pattern of Kryptek comprises a combination of a background camouflage print comprised of six colors (between 2 and 15 colors; between 3 and 6 colors) including dark brown, dark green, light brown, light green, tan (khaki) and white, wherein the colors are in the form of blotches, and a mesh like pattern comprised of a plurality of non-intersecting first curves and a plurality of non-intersecting second curves, such that each first curve intersects each second curve as shown by the image from the reference reproduced below. 

    PNG
    media_image1.png
    406
    371
    media_image1.png
    Greyscale

A close up of the bottom central area of the pattern taught by Kryptek is shown below, wherein the section within the circle is annotated to show the features of the claimed invention. While only one section of Kryptek is being referenced, various portions of the camouflage pattern can read on the claimed invention. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale

The plurality of annotated lines oriented in the horizontal direction correspond to the non-intersecting first curves and the plurality of annotated lines oriented in the vertical direction correspond to the non-intersecting second curves, and as shown, each of the first curves intersects with each of the second curves. 
The limitations reciting “each of the plurality of non-intersecting first curves is defined by a respective plurality of points associated with a respective one of a plurality of first polynomials, wherein a first non-intersecting first curve includes a plurality of points forming a continuous portion of a first second-degree polynomial and a second non-intersecting first curve includes a plurality of points forming a continuous portion of a first third-degree polynomial; and each of the plurality of non-intersecting second curves is defined by a respective plurality of points associated with a respective one of a plurality of second polynomials, wherein a first non-intersecting second curve includes a plurality of points associated forming a continuous portion a second-degree polynomial and a second non-intersecting second curve includes a plurality of points forming a continuous portion of a second third-degree polynomial” is interpreted to mean that the curves comprise a plurality of points associated with a second degree polynomial and three points associated with a third degree polynomial, and not that the curves themselves are required to have the shapes of a second degree polynomial and a third degree polynomial. The term “associated” is interpreted broadly and in line with its commonly accepted definition of “related, connected or combined together” (see https://www.merriam-webster.com/dictionary/associated).
While these features are not expressly stated by Kryptek, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the non-intersecting first curves and the non-intersecting second curves of the mesh-like line pattern taught by Kryptek would contains curves that include a plurality of points at any given place on the curves that are capable of being associated or related with a second degree and a third degree polynomial as recited by the present claims. 

Response to Arguments
Response-Claim Objections
The previous objections of claims 7 and 8 due to informalities are overcome by the claim amendments received in the response filed 02/15/2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 11-14 that the previous Advisory Action failed to explain why using a set of curves containing multiple points associated with polynomials as defined in claim 1 would have been obvious to one of ordinary skill in the art, as Kryptek does not disclose what types of curves are used in the mesh-like pattern. The Applicant further argues that while it may be true that any randomly selected curve may by coincidence have a single point associated with a second-degree polynomial or a single point associated with a third-degree polynomial, but that the probability that a randomly selected set of curves would include the four curves recited by claim 1, each of which contains at least three points associated with a second-degree or third degree polynomial is very low. 
These arguments are not persuasive. The language of independent claim 1 requires that the at least three points are “associated with a first degree polynomial” or “associated with a second degree polynomial” and does not require that the curves themselves are required to have the shapes of a second degree polynomial and a third degree polynomial. As stated in the rejection above, the word “associated” means “related, connected or combined together” (see https://www.merriam-webster.com/dictionary/associated). Neither the claim nor the specification define or describe what is meant by the word “associated” with respect to the structure of the curves in the claimed camouflage design. The Applicants arguments imply that the term “associated” recites a specific structure regarding the claimed curves, but does not elaborate on what the structure is and how it is different from the prior art. 
 Using the plain definition of the term “associated”, the claim limitations mean that the three points are related to a second degree or third degree polynomial. A second degree polynomial has a shape of a parabola shown below (image from https://en.wikipedia.org/wiki/Quadratic_function) :

    PNG
    media_image3.png
    235
    246
    media_image3.png
    Greyscale

A third degree polynomial has a shape as shown below (image from https://en.wikipedia.org/wiki/Cubic_function) :

    PNG
    media_image4.png
    225
    226
    media_image4.png
    Greyscale
S
One of ordinary skill in the art, when observing the graphs above, would see that both the second and third degree polynomials have curved shapes, wherein the third degree polynomial is symmetrical about its inflection point. It is noted that the claim limitations do not require the curves of the instant invention have the exact shapes of a second degree or a third degree polynomial, but simply that the curves comprise at least three points associated or related to a second degree or a third degree polynomial. 
In looking at the annotated picture of the Kryptek reference used in the above office action, and reproduced below for reference, one of ordinary skill in the art would recognize similar shapes in the curves of the camouflage taught by Kryptek to the shapes of the second and third degree polynomial curves shown above. It would be obvious to one of ordinary skill in the art, in comparing the curves of the camouflage of Kryptek to the curves in the graphs of the second and third degree polynomials above, that the curves of Kryptek could contain at least three points associated with a second or third degree polynomial as presently recited by claim 1. 

    PNG
    media_image2.png
    485
    657
    media_image2.png
    Greyscale
S
In looking at the annotated image of Kryptek above, one of ordinary skill in the art would recognize a parabolic shape within the curves as well as a cubic shape, similar to those shown above with respect to the second and third degree polynomials. The limitation reciting “three points associated with a second-degree or third-degree polynomial” means any three points are associated or related to a second-degree or third-degree polynomial. Given the similarities in shapes of the curves lines in the camouflage pattern taught by Kryptek and the graphs shown above for the second-degree or third-degree polynomial, it is maintained that one of ordinary skill in the art would recognize that the curves in the camouflage taught by Kryptek would include at least three point points at any given place on the curves that are capable of being associated with a second degree and a third degree polynomial as recited by the present claims.
Regarding claim 4, the Applicant argues on pages 14-15 that there would be no reason for one of ordinary skill in the art to generate curves containing points associated with any of the claimed polynomials. This argument is not persuasive for the same reasons presented above with respect to claim 1. The term “associated with” means any three points are associated or related to the claimed second-degree or third-degree polynomial. It is maintained that it would have been obvious to one of ordinary skill in the art based upon the desired overall three dimensional effect of the mesh-like pattern in the camouflage taught by Kryptek to modify the plurality of non-intersecting first curves and a plurality of non-intersecting second curves to include at least points associated with the claimed polynomials to further enhance the overall three dimensional effects of the resultant camouflage based upon the desired concealment within the intended environment.
The Applicant presents arguments regarding newly added claim 13 on pages 15-17 of the response, however, these arguments are not persuasive for the same reasons presented above with respect to claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785